Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Niall Cooney on Tuesday March 8, 2022.

The application has been amended as follows: 
A)	In claim 1:
a)	In line 3, --first-- is added before “plurality”.
	b)	lines 9-13 have been replaced with -- wherein the MRGM is configured to receive material in the chamber, and wherein said material is comminuted by a weight of said roller without an external pressure system in a fracture zone located between the inner surface of the shell and the outer surface of the roller, and wherein said first plurality of ridges and said second plurality of ridges extend helically in said axial direction of said shell and configured to control a number of circumferential passes of said material through said fracture zone.--.
B)	In line 1 of claims 14-16, --first-- is added before “plurality”.

C)	Claims 3 and 9-13 have been cancelled.

The following is an examiner’s statement of reasons for allowance:
Claim 1 has been found to be allowable over the prior art of record because the prior art fails to teach or suggest a mono roll grinding mill (MRGM) comprising: a shell having a chamber having a cylindrical inner surface, with a first plurality of ridges, a floating roller with a second plurality of ridges wherein the first plurality of ridges and the second plurality of ridges extend helically in the axial direction of the shell and configured to control a number of circumferential passes of the material through said fracture zone, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725